El Juez Asociado Señor Serrano Geyls
emitió la opinión del Tribunal.
En este recurso de expropiación forzosa los recurrentes impugnan ciertos dictámenes del tribunal sentenciador sobre la admisión de algunas pruebas, así como la valoración que él fijó a los terrenos expropiados. Examinaremos los dos problemas separadamente.
I
Primero: Como parte de su prueba, los recurrentes ofrecieron una opinión y sentencia del antiguo Tribunal de Contribuciones en la cual se determina la tasación para fines contributivos de ciertos terrenos similares a los expropiados. El tribunal de instancia la rechazó por tratarse de una valo-ración distinta de la que correspondía establecer en el pleito. Consta en autos como prueba ofrecida y no admitida.
Intimamente relacionada con la oferta anterior, está la que hicieron los recurrentes del testimonio de un tasador del Departamento de Hacienda quien, con los documentos per-tinentes a mano, habría de declarar sobre la valoración de las parcelas expropiadas que para fines contributivos había hecho el Departamento. Amparándose en la Regla 45 de las antiguas de Procedimiento Civil, los recurrentes habían *105logrado que el secretario del tribunal expidiera una citación •dirigida al Secretario de Hacienda o a su representante para ■que estos funcionarios comparecieran a prestar testimonio sobre los extremos ya descritos. El tribunal no permitió la ■declaración del testigo y sostuvo que era aplicable la Regla 34 ,y que los recurrentes no habían cumplido con los requisitos ■de justa causa y ausencia de otros remedios que ella exige. En vista de las consideraciones que a continuación expresa-mos, resulta superfluo resolver esta última cuestión pro-cesal civil.
El problema de la admisibilidad de la tasación de una propiedad para efectos contributivos como prueba del valor de dicha propiedad para otros propósitos, ha sido con-siderado en sus múltiples aspectos en numerosas sentencias. Valuation for taxation purposes as admissible to show value for other purposes, 39 A.L.R. 2d 209 (1955) ; Jahr, Eminent Domain, 1957, págs. 235-240; 1 Orgel, Valuation under the .Lato of Eminent Domain, 1953, págs. 629-645; 5 Nichols, Eminent Domain, 1952, págs. 313-324. La abrumadora mayoría de los tribunales de los Estados Unidos ha resuelto que dicha tasación no constituye prueba directa competente del valor de una propiedad para otros propósitos que no sean los contributivos. Esta norma se ha seguido consecuente-mente en procedimientos de expropiación forzosa, tanto en dos tribunales federales como en los de los estados. Una nnfima minoría ha aceptado el criterio opuesto, pero acla-mándose en muchos casos que la mencionada prueba, aunque .admisible, es de muy escaso mérito probatorio. State v. Barbe, 24 So.2d 372, 373 (La. 1945) ; United States v. Phillips, 50 P. Supp. 454, 458 (D.C.Ga. 1943) ; Fort Worth & D.S.P. Ry. Co. v. Gilmore, 13 S.W.2d 416, 417 (Tex. 1928).
Cuando el poder expropiador es el que ha pretendido valerse del valor contributivo, los tribunales se han negado .a aceptarlo aduciendo argumentos técnicos fundados en las (doctrinas de la prueba de referencia, res inter alios acta y *106la falta de participación del dueño en el procedimiento de tasación.(1) Suffolk & C. Ry. Co. v. West End Land & Improvement Co., 49 S.E. 350, 351 (N.C. 1904) ; Girard Trust Co. v. City Philadelphia, 93 Atl. 947, 948 (Pa. 1915) ; Kansas City & G. Ry. Co. v. Haake, 53 S.W.2d 891, 892-894, (Mo. 1932); United States v. Certain Parcels of Land, 261 F.2d 287, 289-291 (4 Cir. 1958). Sin embargo, tanto en esa situación como en aquella en la cual el dueño de la pro-piedad es quien ofrece la prueba, se ha aducido con gran énfasis la falta de confiabilidad de dicha prueba como índice del valor en el mercado y el conocido hecho de que las valo-raciones contributivas responden a diversos propósitos y no' únicamente a la precisa determinación del valor de la pro-piedad en el mercado. Savannah Sugar Refining Co. v. Atlantic Towing Co., 15 F.2d 648, 650 (5 Cir. 1926) ; Bankers Trust Co. v. International Trust Co., 113 P.2d 656, 660 (Colo. 1941) ; State v. Barbe, supra, pág. 373 (D.C. Cir. 1931); In re Northlake Ave., 165 Pac. 113, 114 (Wash. 1917) ; 5 Nichols, ob. cit., pág. 316; Jahr, ob. cit., pág. 235. También se ha opuesto a la solicitud del dueño la conocida, doctrina de que una determinación de un funcionario público no puede obligar al estado en un área de acción oficial fuera de la competencia de dicho funcionario. In re Northlake Ave., supra, pág. 114. Un tribunal federal(2) ha expresado este argumento de manera convincente:
“El poder de un funcionario de contribuciones para obligar al público es limitado, y lo que él hace para propósitos con-tributivos no debe ser obligatorio para el público, o perjudicial al interés público, cuando otros funcionarios públicos están desempeñando una función pública muy diferente y en un campo-no relacionado. Aunque el funcionario de contribuciones in-tente usar el valor en el mercado como criterio del valor de-*107tasación, su interés primario se refiere a valores relativos, no .absolutos; pero como quiera ejerza su criterio para propósitos de una justa distribución del peso de las contribuciones, su actuación, por ser una declaración extrajudicial, no puede cir-cunscribir el interés del público en el difícil proceso de deter-minar la justa compensación por propiedad tomada para el uso público.”
Conviene ahora examinar con suma brevedad algunos .aspectos del sistema vigente de tasación de la propiedad para efectos contributivos. Por autorización de la Ley núm. 117 de 9 de mayo de 1947 )(Leyes, pág. 263, 13 L.P.R.A. see. 431 et seq.) se estableció en Puerto Rico un sistema llamado de “tasación científica”, el cual produjo una tasación general en 1951 y una revaloración en 1958-59.
La tasación científica de la propiedad, tanto en Puerto Rico como en otras jurisdicciones, no se hace con el propósito de determinar fielmente el valor en el mercado de la pro-piedad inmueble. El art. 2 de la citada ley ordena al Secre-tario de Hacienda “establecer normas de valoración y tasa-ción con tal exactitud y detalles científicos, que permita fijar .tipos adecuados y equitativos de valoración de la propiedad para fines contributivos”. El art. 3 añade que “clasificará y tasará toda la propiedad inmueble en su valor real y efec-tivo utilizando cualquiera de los métodos y factores reco-nocidos en materia de valoración o tasación de la propiedad, de manera que las tasaciones para cada uno de los distintos tipos de propiedad resulten uniformes.”(3) Las publicacio-nes oficiales señalan como objetivos de la tasación científica los de establecer un sistema equitativo de valoración para fines contributivos, la uniformidad en la tasación y “valores unitarios de tasación basados en el valor de la propiedad en el mercado.”(4) Es obvio que los administradores del sis-*108tema tendrán continuamente que realizar ajustes para armo-nizar esos tres objetivos. Es conocido, además, el hecho de que todo sistema contributivo tiene indispensablemente que ser sensible a las necesidades económicas y políticas de la comunidad a la que sirve, y que esa sensibilidad necesaria-mente aumenta en el caso de la tasación de la propiedad inmueble, debido a que ella es la base de la capacidad pres-tataria del estado. Es por estas razones que una reconocida autoridad en el campo de la hacienda pública afirma que el propósito de un sistema de tasación científica no debe ser' el de determinar el valor real de la propiedad, sino el de esta-blecer una base razonable y equitativa para las contribucio-nes. Taylor, The Economics of Public Finance, 1953, pág. 301. Contrario a lo anterior, a los tribunales se les requiere realizar en casos de expropiación forzosa, una intensa y rigu-rosa búsqueda que compruebe de la manera más precisa posi-ble el valor en el mercado de una determinada propiedad al momento en que ocurre la incautación oficial.
Podría afirmarse, sin embargo, que aun aceptando la anterior diferencia entre los objetivos de los dos tipos de' valoración, todavía la tasación contributiva sería de alguna utilidad si el propietario es quien la ofrece como una expre-sión mínima del valor de la propiedad en el mercado, a ser-evaluada junto a la demás prueba pertinente. Cf. Louisiana Highway Commission v. Giaccone, 140 So. 286, 290 (La. 1932).
Esta propuesta no salva, desde luego, algunos de Ios-obstáculos técnicos aplicables a la valoración contributiva, que como hemos visto, ha señalado la jurisprudencia de los-*109Estados Unidos, (5) pero sí mantiene su efectividad cuando-el propietario, como en el caso presente, lo que ofrece es el testimonio de un funcionario que intervino en el procedi-miento de tasación, y no simplemente una certificación de-ésta. Debemos, por lo tanto, examinar el mencionado pro-cedimiento de tasación.
La manera como se realizó la tasación de 1951 por los. empleados responsables de ella, ha sido descrita del siguiente-modo en una publicación oficial:
“En el nuevo sistema para valorar una propiedad intervie-nen muchas personas, unos hacen una cosa y otros hacen otras, hasta llegar al valor de tasación.
“Unos preparan las tablas de valores unitarios después de-muchos estudios e investigaciones, otros visitan las propiedades y apuntan en unas tarjetas las medidas y otros detalles sobre cada propiedad, otros clasifican la propiedad dejándose llevar por todos los detalles que aparecen en la tarjeta y finalmente-las tarjetas llegan a la oficina central donde otro grupo de empleados multiplican los costos o valores unitarios por las-medidas o detalles que aparecen en las tarjetas para así llegar-ai valor tasado de la propiedad.” (6)
Como podrá observarse, la tasación científica de una propiedad es un esfuerzo colectivo de los empleados de un organismo del gobierno y no la labor de una sola persona. Más aún, los “costos” o “valores unitarios” que sirven de base para determinar el valor de la propiedad en el mercado, se obtuvieron luego de extensas investigaciones en diversas-fuentes, pero en especial de largas conversaciones con exper-tos en la materia y utilizando el asesoramiento de una comi-sión nombrada para esos propósitos. Al revalorarse la propiedad unos seis años más tarde, “no hubo necesidad de-*110volver a inspeccionar detalladamente las propiedades una por una. El inventario físico de cada propiedad ya había sido tomado al tasarse cada propiedad por primera vez bajo el Sistema de Tasación Científica. Sólo era necesario reajus-tar los valores anteriores según el cambio en valor verificado durante los últimos años.”(7)
Por consiguiente, una sola de las personas que intervi-nieron en ese complicado procedimiento, no sería competente, aun cuando desempeñara una función directriz, para ofrecer testimonio, de propio conocimiento, sobre todos los elementos ■que integran la tasación contributiva, cuando ésta se ofrezca como prueba del valor de la propiedad expropiada. Para .salvar ese escollo habría que ofrecer al tribunal el testimonio de todas las personas que de una u otra manera participaron en el procedimiento. En la hipótesis, altamente improbable, de que eso pudiera lograrse, habría que reproducir en los pleitos de expropiación todos los detalles del procedimiento de tasación contributiva. Esa prueba, desde luego, tendría que permitírsele tanto al propietario como al expropiador.
En suma, el sistema de tasación de la propiedad inmue-ble para fines contributivos no persigue una valoración com-pletamente individualizada de cada propiedad para deter-minar con la mayor precisión posible su valor real en el *111mercado, sino que por el contrario se funda en normas y criterios de aplicación general a propiedades similarmente' situadas, y tiene otros objetivos adicionales y responde a necesidades económicas y políticas que no pueden tener peso' alguno en una valoración para fines de expropiación forzosa. La determinación final de esa valoración contributiva resulta de un procedimiento complejo en el cual intervienen de manera directa numerosas personas. La escasa luz que en casos aislados pudieran ofrecer esa determinación oficial O' el testimonio sobre ella, en modo alguno compensaría las. confusiones y tardanzas— “una concesión a la brevedad dé-la vida”, como dijera Holmes — que necesariamente se pro-ducirían cuando el escalpelo del contrainterrogatorio penetre profundamente en la compleja anatomía de ese sistema para entresacar de ella los elementos que sean persuasivos en el pleito de expropiación. Es este un ejemplo claro de prueba, técnicamente admisible que no debe aceptarse por poderosas-razones de índole normativa.(8)
Además, un examen de las disposiciones legales aplicables comprueba que la Asamblea Legislativa estuvo consciente de las dificultades que hemos descrito. El art. 3 de la citada. Ley de 1947, según enmendada por la Ley núm. 228 de 5 de mayo de 1950 {Leyes, pág. 581, 13 L.P.R.A. see. 432) dispone en su oración final que: “Las planillas, tarjetas, planos, mapas, fotografías, tablas, gráficas, y toda la docu-mentación e información obtenida y usada por el Secretario-de Hacienda para clasificar, valorar y tasar las propiedades, por el método científico que esta ley ordena serán evidencia W constituirán prueba prima facie, para fines contributivos,. pe las circunstancias y del valor de tasación de la propiedad *112a que se refieran, y como tal deberán ser admitidos en evi-dencia por las cortes de Puerto Rico; Disponiéndose, que el Secretario de Hacienda o cualquier agente designado por éste podrá testificar sobre la información contenida en tal evidencia y su relación con el valor de la propiedad a que ,se refiere.” (Énfasis suplido.) La expresión legislativa •que ordena circunscribir esa prueba a los “fines contributi-vos ”, está sujeta a otras'disposiciones legales aun en la pro-pia esfera de las contribuciones. Así, por ejemplo, en eJ •caso de la contribución sobre herencias y donaciones, la ley pertinente faculta al Secretario de Hacienda a ordenar que se tasen “por su valor en el mercado a la fecha del falleci-miento o de la donación, según sea el caso, los bienes de fallecidos y los bienes que sean donados o que sean objeto de tasación”. 13 L.P.R.A. see. 895. Es sabido que esa tasación especial se realiza en todos los casos. También, en •el área de la contribución sobre ingresos pueden citarse ejem-plos de tasaciones especiales que deben llevarse a cabo en cierto momento y con el fin de obtener el “valor en el mer-cado” de determinadas propiedades. (8ª) Véanse los arts. 23 (m)-7, 23(m)-25 y 113(a) (2)-l del Reglamento Rela-tivo a la Ley de Contribuciones Sobre Ingresos de 1954 (1958).
Por las razones señaladas en la jurisprudencia de los Estados Unidos que hemos reseñado y las realidades del sis-tema de tasación nuestro que hemos descrito, fallamos que, las determinaciones oficiales sobre valoración para los efec-| tos de la contribución sobre la propiedad, (9) y los documentos o testimonios sobre esas determinaciones, no constituyen] prueba admisible del valor en el mercado en pleitos de ex-*113propiación forzosa. No cometió, pues, el tribunal de ins-tancia los errores que se le imputan.
 Segundo: Los recurrentes se quejan, además, de la actuación del tribunal de instancia al negarse a admitir algunas pruebas de supuestas ventas similares ofrecidas por ellos y al aceptar otras que sometiera el recurrido. Antes de considerar estos extremos, es necesario ofrecer una breve descripción de las parcelas expropiadas.
La primera o parcela A tiene una cabida de 1.1980 cuer-das y la segunda o parcela B, una de 4.9955 cuerdas. Colin-dan entre sí y están localizadas, con un frente de 223 metros, en el kilómetro 23, hectómetro 3 de la Carretera Estatal núm. 23 que conduce de Ponce a Guayanilla, a unos 400 metros de la calle Villa y como a 200 metros de la Avenida Roosevelt. Frente a la parcela B y al otro lado de la Carre-tera núm. 23 quedan parte de una extensión del caserío público Rosaly, un edificio de dos plantas en el cual hay un negocio de “lechonera”, cantina y baile, y tres casitas de madera de escaso valor. También frente a las parcelas expropiadas hay un predio sembrado de caña que se extiende en unos 200 metros hasta una urbanización de tipo moderno construida por la Fullana Corporation. Por el norte colin-dan con un camino privado de tierra y gravilla que las separa de la barriada Baldorioty, una urbanización de “servicios mínimos” habitada por personas de bajos ingresos. Por el sur y oeste colindan con una zona agrícola dedicada al cul-tivo de caña. Como a 150 metros hacia el sur de las par-celas hay una escuela vocacional y como a 400 metros está el nuevo parque atlético de la ciudad.
El tribunal sentenciador concluyó, además, que:
“Desde las parcelas expropiadas se puede ir por cinco centavos a cualquier sitio de la ciudad de Ponce. Relativamente cerca les quedan iglesias, hospitales, farmacias, escuelas y esta-blecimientos comerciales e industriales.
“La Carretera Núm. 23, que, repetimos, pasa frente a las parcelas expropiadas, mide alrededor de 13 metros de ancho y está desde luego asfaltada.
*114“Tienen acceso ambas parcelas a las líneas de luz y de telé-fono, y a los sistemas de acueducto y de alcantarillado pluvial y de aguas negras que pasan por ese tramo de la carretera.
“También a lo largo de la parcela B corría a la fecha de la expropiación, de norte a sur en una extensión de 70 metros, una acera de hormigón de 3 metros de ancho. Había además frente a ambas parcelas dos bocas de incendio en uso.
“Las dos parcelas quedan al mismo nivel de la carretera. Tienen una topografía llana con un ligero desnivel al noroeste que les da un buen desagüe natural.
“Las dos parcelas se dedicaban a la fecha de la expropiación al cultivo de caña de azúcar (al igual que los terrenos de las fincas principales de que fueron segregadas con las que colin-daban por el oeste y el sur). Pero el mejor uso a que podían adaptarse ambas parcelas expropiadas era para el desarrollo de una urbanización residencial. Para ello hubiera sido necesario construir calles y aceras, llevar los servicios de luz, agua y alcantarillado e incurrir en otros gastos de desarrollo, a un costo de $2.25 a $2.50 por metro cuadrado.”
Los recurrentes sostienen que el valor en el mercado de las parcelas expropiadas es de $2 el metro cuadrado, mien-tras que los recurridos y el tribunal de instancia las valoran a razón de $0.75 el metro cuadrado.
Se alega, en primer término, que el tribunal incidió en error al no admitir prueba documental de una transacción entre el Sr. Luciano Martiniano García y el Asilo de Damas. La parcela objeto de esa transacción es de cabida y topogra-fía similares a las de las expropiadas y queda relativamente cerca de ellas, pero ubica en la Calle Villa, en un sector de gran desarrollo comercial e industrial y rodeada de impor-tantes establecimientos. Por esa esencial diferencia de ubi-cación no se admitió la prueba documental. Al así hacerlo, el tribunal actuó correctamente. Autoridad Sobre Hogares v. Viera, 72 D.P.R. 732, 737 (1951); E.L.A. v. Bravo, 79 D.P.R. 779, 785 (1956).
Tampoco hubo error al rechazarse dos documentos ofre-cidos por los demandados y que contenían copias de las sen-tencias del Tribunal Superior, Sala de Ponce, en casos de *115expropiación forzosa de parcelas supuestamente similares a las que examinamos en el presente recurso. En Pueblo v. Colón, 73 D.P.R. 579, 588-589 (1952) explicamos las razones por las cuales esa prueba es inadmisible.
Objetan también los recurrentes las resoluciones del tribunal que admitieron una venta de la Ponce Cement Corp. a la Fullana Corp., otra de Telares de Puerto Rico, Inc. a la Compañía de Fomento Industrial y otra de La Reparada Development Co. a Long Construction Co. Sostienen, en síntesis, que existen importantes diferencias de cabida, ubi-cación, facilidades, condiciones del terreno, etc. entre las parcelas afectadas por esas transacciones y los predios expro-piados que impedían la aceptación de aquellas como ventas similares. El tribunal no menciona en sus conclusiones las ventas de Telares(10) y La Reparada, por lo que debemos concluir que no les dio peso alguno. Aunque la propiedad vendida por la Ponce Cement Corp. a la Fullana Corp. es diferente de las expropiadas en varios aspectos(11) cierta-mente el tribunal no abusó de sus facultades al admitir el documento de venta.
II
Los recurrentes impugnan el valor que el tribunal asignó a las parcelas expropiadas, por creer que su apre-ciación de la prueba fue errónea. Objetan tanto la consi-deración específica que se dio a ciertos elementos como la evaluación general de toda la prueba admitida.
Primero: En cuanto al primer aspecto, la objeción inicial se refiere a una venta de una parcela de la Ponce Cement Corp. a la Compañía de Fomento Industrial realizada a razón de $4,500 la cuerda, poco menos de un mes antes de la fecha de incautación de las parcelas expropiadas por el *116estado. Se admitió como una venta similar, pero al emitir su fallo el tribunal se negó a considerarla porque “según lo declarado por el propio perito de los demandados, el mejor uso de esta parcela era el industrial.”
La parcela en cuestión tiene una cabida de 3.39 cuerdas, y está ubicada en el Barrio Canas, (12) como a 1.7 kilóme-tros de las expropiadas. Es muy similar a éstas en cabida, topografía, calidad de los terrenos, facilidades de transpor-tación, electricidad, agua y acceso a otros servicios públicos y a establecimientos comerciales. De las transacciones admi-tidas, es la más cercana en fecha a la expropiación. Está más retirada del centro de la ciudad que las parcelas expro-piadas y tiene la desventaja de no dar frente a la carretera, por lo que es necesario usar un callejón para llegar a ella.
Estimamos que el tribunal de instancia erró al no con-cederle valor probatorio alguno a esta venta por el solo hecho de que el mejor uso de la parcela “era el industrial”, mien-tras el de las expropiadas era el residencial. Es ésa, sin duda, una diferencia importante a la cual corresponde darle el peso que merece, pero en vista de las notables semejanzas ya reseñadas, no es por sí sola suficiente para descartar esta prueba, máxime cuando se probó que las parcelas expropia-das eran también susceptibles de ser usadas para una indus-tria, y que no existía al momento de la incautación una prohibición oficial de tal uso. (13) Cf. E.L.A. v. Ocean Park Development Corp., 79 D.P.R. 158, 170-173 (1956).
*117El tribunal admitió una venta de la Porto Rico Iron Works a la Autoridad de Hogares de Puerto Rico, pero en sus conclusiones resolvió que aunque se “asemeja bastante” a las parcelas expropiadas, no podía darle “gran peso” a la transacción porque “(a) la compradora tenía la facultad de expropiar, (ó) de la contigüidad de los terrenos a los del caserío Ponce de León puede inferirse la existencia de una necesidad o conveniencia especial para la compradora y (c) la parcela tiene dos frentes, uno que da para la Carre-tera Núm. 23 y otro que da para la Avenida Roosevelt, la cual es una avenida de primera clase.” La parcela en cues-tión es una de 13.1225 cuerdas, ubicada frente a las expro-piadas, al otro lado de la carretera. En 1946 fue vendida a $5.109 la cuerda. En su topografía, facilidades y accesos es similar a las expropiadas pero sus terrenos son inferiores (salitrosos, “poyalosos”) y colinda en parte con el arrabal Palo de Pan y con la vía del ferrocarril.
En Autoridad sobre Hogares de Puerto Rico v. Valdejulli, 71 D.P.R. 640, 642 (1950) resolvimos que las ventas hechas a entidades que poseen el poder de expropiación “deben mi-rarse con más cautela que aquéllas hechas a personas que no tengan la autoridad de expropiar. Toca a la persona que las ofrece demostrar que fueron hechas libre y voluntaria-mente, aunque ayudadas por la presunción de que, como otras, no fueron obtenidas mediante coacción. Pero una vez se determina que fueron voluntarias, deben ser conside-radas igual que otras ventas; v.g., deben admitirse si se determina que fueron ventas contemporáneas de propieda-des similares.”
Los demandados ofrecieron el testimonio del Sr. Luis Ferré, vicepresidente de la entidad vendedora, quien en sín-tesis declaró que la venta había sido completamente volun-taria, que no había habido presiones ni amenazas de expro-piación, que las conversaciones duraron varias semanas y que originalmente se pidió un precio más alto pero luego se hizo una rebaja al conocerse el propósito para el cual se *118adquiría la parcela. Entendemos que este testimonio incon-trovertido se ajusta a la norma establecida en el caso de Valdejulli, comprueba que la venta fue voluntaria,(14) y debilita grandemente el argumento del “comprador especial”. Además, los últimos dos factores mencionados por el tribunal se compensan en parte por las ventajas ya indicadas que tenían las parcelas expropiadas sobre la de la Porto Rico Iron Works, y por el alza general en la valoración de los terrenos de la ciudad de Ponce de 1946 a 1951. Fallamos, por consiguiente, que el tribunal erró al no concederle peso alguno a esta venta.(15) Como veremos más adelante, esto fue lo que en realidad hizo.
El tribunal admitió prueba documental sobre la venta de una parcela de Arturo Febry a La Rambla Development Corp., realizada en 1948 por la suma de $5,158.12; pero finalmente resolvió no darle “peso probatorio alguno” por-que “aparte de la diferencia en cabida entre esta parcela y las expropiadas, la compradora adquirió dicha parcela para ampliar la Urbanización La Rambla” y era por tal razón “un comprador especial.”(16) La parcela de Febry tiene una cabida de 1716.04 metros cuadrados y ubica en un extremo de Ponce opuesto a aquél donde están las parcelas *119expropiadas, y como a tres kilómetros del centro de la ciu-dad. Las zonas son, sin embargo, muy similares, al igual que la topografía, facilidades, servicios y accesos de las par-celas y el mejor uso al cual podían destinarse. Contrario a las expropiadas, la de Febry no tenía servicio de alcanta-rillado. Aunque los motivos que tuvo el tribunal son meri-torios, no creemos, atendidas las demás circunstancias, que puedan por sí solos destruir todo el valor de esta prueba. Algún peso debió dársele.
El tribunal admitió, también, tres ventas de solares ubicados en las cercanías de las parcelas expropiadas y les dio peso como índice del valor de los solares en la zona pero no como “índice adecuado de las parcelas expropiadas”, por tra-tarse de “solares aislados que no forman parte de un desa-rrollo urbano y su cabida reducida aumenta su valor uni-tario.” Uno de los solares era de 984 metros cuadrados y se había vendido en 1948 a $1.52 el metro cuadrado; otro era de 707.84 metros cuadrados y se había vendido en 1950 a $3.18 el metro cuadrado, mientros uno contiguo de 638.75 metros cuadrados se vendió en la misma transacción a $2.81 el metro cuadrado; y otro de 3,377.61 metros cuadrados se había vendido unos meses antes de la expropiación a $2.72 el metro cuadrado. Aparte de la cabida, los solares guar-dan en sus demás atributos gran similitud con las parcelas expropiadas. (17)
No es posible determinar el efecto persuasivo que en la mente de un juzgador pueda tener una venta considerada como “índice del valor de los solares en la zona” en oposición a la misma venta considerada como “índice del valor de los terrenos expropiados.”(18) No intentaremos hacerlo. En [todo caso, es necesario recordar que en varios pleitos hemos aprobado resoluciones de los tribunales de instancia que admi-*120tían y daban peso, como prueba de ventas similares, a ciertas transacciones sobre parcelas que tenían notables diferencias de cabida con las expropiadas en dichos pleitos, pero que guardaban semejanzas con ellas en otros aspectos.(19)
 Segundo: Los recurrentes objetan la apreciación general de la prueba que hizo el tribunal, fundándose en que éste dio peso decisivo, en el aspecto de ventas similares,(20) a dos transacciones realizadas el 29 de septiembre de 1950 entre la Ponce Cement Corp. y la Fullana Corp., y descartó prácticamente toda la demás prueba. Tienen razón los recurrentes.
Las mencionadas transacciones cubren dos parcelas ven-didas a la Fullana Corp., una de 25.876 cuerdas a $2,500 la cuerda y otra de 29.451 cuerdas a $3,400 la cuerda. Ade-más del precio pagado, la compradora se obligó a “pavimen-tar con cemento”(21) todas las calles de la urbanización que habría de edificar, y a construir por su cuenta, y “también de cemento”, la prolongación de las calles de dicha urbani-zación hasta un predio propiedad de la vendedora, reservado para la construcción de una avenida, y a través de una faja de 40 metros de ancho perteneciente también a la vendedora. *121No hay prueba en el expediente sobre el monto de esta obli-gación, pero sin duda su cumplimiento tiene que haberle significado considerable beneficio a la vendedora. Además, la compradora tuvo que adquirir un solar y un edificio ubi-cados en la Avenida Hostos para darle salida por ahí a las parcelas.
Las mencionadas parcelas están situadas a unos 150 metros de las expropiadas. Tienen algunas semejanzas con éstas en topografía, facilidades, accesos y mejor uso de los terrenos. Les aventajan en localización por estar más cerca de la Urbanización Mariani y de los terrenos de la Univer-sidad de Santa María, pero a la vez están en desventaja en ciertos aspectos. Colindan por un lado con el arrabal Palo de Pan y por otro con el terminal del tren, lo cual en opinión de los peritos reduce su valor para propósitos residenciales. En uno de sus extremos tienen un caño o zanjón, lo que también afecta el precio adversamente. Los servicios urba-nos de electricidad, agua y sanitarios no están directamente al frente como ocurre con las parcelas expropiadas, sino en la Urbanización Mariani y la Avenida Hostos y esto requiere gastos adicionales para llegar a ellos. No tienen acceso al servicio de teléfonos. En suma, aunque la venta de estas parcelas fue correctamente admitida como prueba de una i venta contemporánea de propiedad similar, no creemos que [debió dársele el peso decisivo, prácticamente concluyente, que [le otorgó el tribunal de instancia. La notable diferencia en rcabida entre ellas y las expropiadas, (22) las particularidades Bel “precio” de venta y los otros elementos que hemos rese-llado, aconsejaban más bien concederle mérito relativo junto A las demás transacciones que podían iluminar el criterio del uzgador.
*122Es sabido que no existen dos propiedades que sean idén-ticas y que el método comparado sólo requiere semejanzas y no igualdad. Por ese y otros motivos, en pleitos de esta clase ordinariamente descansamos en el ejercicio de la informada discreción del tribunal sentenciador, quien tiene la oportu-nidad de aquilatar, a menor distancia que nosotros, los varia-dos elementos que deben integrar un juicio de valoración. Y en repetidas ocasiones hemos resuelto que no habremos de intervenir con esa discreción, aun cuando el tribunal se hubiese equivocado en algunos fallos sobre la admisión de pruebas, siempre que su juicio de valoración encontrase sufi-ciente apoyo en la prueba admitida. E.L.A. v. Bravo, supra, pág. 787; Autoridad Sobre Hogares v. Colón, 73 D.P.R. 215, 221 (1952) ; Pueblo v. Carmona, supra, pág. 316; Pueblo v. Lamboglia, 70 D.P.R. 810, 817 (1950). No obstante, creemos que en el presente caso el juzgador circunscribió injustificadamente el ámbito de su exploración final a prác-ticamente una sola de las ventas similares y desechó, sin necesidad, varias otras de parecida fuerza persuasiva. Las ventas similares constituyen, como sabemos, la prueba principal del valor en el mercado en pleitos de expropiación. Autoridad Sobre Hogares de Puerto Rico v. Valdejulli, supra, pág. 643. En el presente litigio prácticamente no existe otra, porque la referente al mercado de terrenos en la ciudad de Ponce es, por su carácter general, de índole complementaria, y porque el criterio de valoración de los peritos de ambas I partes se fundó mayormente en la autoridad que cada unoj concedió a las ventas similares. (23)
Estamos convencidos, por las razones ya señaladas, que el| tribunal de instancia incurrió en “error manifiesto” en k apreciación de la prueba y que su fallo perjudicó el derechd de los recurrentes a recibir una justa compensación por lai parcelas expropiadas. Cf. Autoridad Sobre Hogares de Puerto Rico v. Valdejulli, supra, pág. 644. Corresponde, po *123lo tanto, devolver el expediente al tribunal de instancia para que a la luz de los criterios expresados en esta opinión se hagan nuevas conclusiones de hecho y de derecho y se dicte una nueva sentencia.

Se revocará la sentencia recurrida y se devolverá el caso para procedimientos ulteriores compatibles con esta opinión.

Los Jueces Asociados Sres. Hernández Matos y Blanco Lugo no intervinieron.

 En algunos estados, las leyes contributivas exigen a los dueños, someter una tasación de sus propiedades, generalmente bajo juramento. Luego en procedimientos de expropiación se aceptan esas declaraciones, como una admisión contra el propio interés. Algunos de los casos citados discuten ese problema. Como veremos más adelante, esas declaraciones no se exigen en Puerto Rico bajo el sistema de tasación científica.


 United States v. Certain Parcels of Land, supra, pág. 291.


 E1 Código Político (art. 295) ordenaba al Secretario “tasar la propiedad en su valor real y efectivo considerando todos los factores en materia de valoración o tasación, incluyendo el valor en el mercado, sin fener en cuenta una venta forzada.” (13 L.P.R.A. see. 447.)


 Departamento de Hacienda, Tasación y Revaloración de la Propiedad Inmueble, 1958 pág. 5. En el caso de las edificaciones hay la difi-*108cuitad adicional de que el valor en el mercado se establece por medio del “costo de reproducción depreciado”, y no por el de comparación de las-ventas similares en el mercado, que, como sabemos, es el que prevalece en el campo de las expropiaciones. Departamento de Hacienda, ¿Qué es la Tasación Científica? pág. 14. Las diferencias en técnicas y resultados-que produce el uso de uno u otro método se discuten en Tax Assessment of Real Property: A proposal for Legislative Reform, 68 Yale L.J. 335,. 344-347 (1958).


 United States v. Certain Parcels of Land, supra, pág. 291.


 ¿Qué es la Tasación Científica? pág. 28. Tanto en ese folleto-icomo en el titulado Tasación y Revaloración de la Propiedad Inmueble,. (1968) se describe ampliamente el procedimiento que se adoptó. Examí-Inese, además, de Pedro, La Tasación Científica, 13 Rev. Colegio de Abobados de Puerto Rico 385 (1950). Para una explicación más detallada técnica, véase Department of the Treasury, Procedures for Real Property ssessment in Puerto Rico (1953).


 Tasación y Revaloración de la Propiedad Inmueble, pág. 18. Obsér-vense, además, los efectos que tienen las normas generales de deprecia-ción sobre el valor en el mercado. “Establecido ya para cada propiedad su valor en el mercado tanto de la tierra como de las estructuras, sólo nos restaba hacer el ajuste final para establecer el valor sobre el cual .se impondría la contribución para los próximos años hasta que se prae-i tique la próxima revaloración general. Estimando que podría tomarse de siete hasta diez años sin que se vuelva a practicar una revisión general! •de los valores de las propiedades para fines contributivos, se determina que era conveniente reajustar el valor en el mercado actual acreditando a cada edificación una depreciación adelantada por el número de año* durante la cual no se vuelva a hacer una revisión general de la valora! •ción. Igualmente se estimó prudente hacer un ajuste hacia abajo corre» pondiente al valor de los terrenos ante la eventualidad de que éstcB deprecien en su valor durante los próximos años y así evitábamos has™ lo más posible que el valor para fines contributivos que se le fijara I una propiedad sobrepasara durante los próximos años a su valor en £ mercado.” Id. pág. 22.


 Examínese la Regla S03 de las Reglas de Evidencia para el Tri~ tunal General de Justicia, adoptadas por este Tribunal Supremo y remidas a la Asamblea Legislativa a principios del presente año; la Regla 03 en American Law Institute, Model Code of Evidence, 1942 pág. 180,-Hi Regia 45 en National Conference of Commissioners on Uniform State Haws, Uniform Rides of Evidence, 1953 pág. 189; y James, Relevancy, Warobability and the Law, en Association of American Law Schools, lected Writings on the Law of Evidence and Trial, 1957 pág. 610.


 No es necesario, desde luego, resolver en este caso si es o no| .admisible prueba sobre la valoración para fines de la contribución sobrq la propiedad en pleitos relacionados con otras contribuciones.


 Esta norma es aplicable, a fortiori, cuando, como ocurre en está caso, una de las pruebas que se oírece es el valor contributivo de unq propiedad supuestamente similar a la expropiada.


 La venta de Telares no fue admitida por el tribunal como un ejemplo de venta similar sino como una venta utilizada por el perito de los recurridos para comprobar, más bien por vía de contraste, su juicio sobre el valor de los terrenos expropiados. En vista de las circunstan-cias, es innecesario discutir esta actuación del tribunal.


 Véase, infra, págs. 120-122.


 Ese es el mismo barrio donde están las parcelas expropiadas.


 Los recurridos encuentran apoyo adicional para el dictamen del juez sentenciador en el hecho de que la parcela de la Ponce Cement Corp. ubica en la Calle Villa. Aparte de que el tribunal no fundó su fallo en esa circunstancia, está el hecho de que no hemos encontrado en el expe-diente prueba de que la ubicación exacta de esa parcela, aunque en una calle de mayor importancia que la de las expropiadas, fuera en verdad tan disímil de la de éstas, que como en el caso de la parcela del Asilo de Damas, requiriese que no se le diera consideración alguna. Debe recor-darse que la prueba demostró que hay importantes diferencias en los valores de las propiedades de la Calle Villa, dependiendo del sitio donde se encuentren y que además, la Calle Villa atraviesa la ciudad y es la salida de Ponce hacia varios pueblos.


 Durante la vista del pleito, los recurridos solicitaron la elimina-ción del testimonio del señor Ferré, en razón de que éste no había sido la persona que había firmado la escritura a nombre de la entidad vende-dora. Este planteamiento específico nunca fue resuelto y se admitió la venta “por el valor probatorio que pudiera tener”. Nada hay en el expediente que pruebe o tan siquiera sugiera que el señor Ferré no tuviese conocimiento directo y personal de los hechos que relató.


 Los recurrentes también impugnan una resolución del tribunal negándose a admitir, como venta similar, una transacción entre ¡a Auto-ridad Sobre Hogares de Puerto Rico y la Autoridad Sobre Hogares de Ponce que envolvía la parcela vendida por la Porto Rico Iron Works. Esa transacción se realizó por el mismo precio de la venta anterior. Consi-| derado nuestro dictamen sobre la primera venta, es innecesario resolver si constituye o no error la negativa del tribunal a admitir la segunda. I


 No hay prueba específica en el expediente sobre la manera eij que esta situación afectó el precio de venta. La inferencia que hizo el tribunal, aunque es obviamente correcta, no constituye base suficiente para decretar que la venta fue involuntaria. Cf. Pueblo v. Colón, supra págs. 583-586; Pueblo v. Sucn. Rabell, 72 D.P.R. 574, 581 (1951).


 Tres de estos solares no tenían acceso al sistema de alcantarillado.


 No es éste, desde luego, el caso de solares cercanos a los terrenos xpropiados, pertenecientes a una urbanización en pleno desarrollo, y cuyo (recio se utiliza como índice del valor de una parcela yerma susceptible uso residencial, luego de deducirse “los costos de urbanización, la reduc-*120ción del área que resulta de la lotifieación y una ganancia razonable para el iniciador del proyecto.” E.L.A. v. Ocean Park Development Corp., supra, págs. 162-163; United States v. Iriarte, 166 F.2d 800, 804 (1. Cir. 1948).


 Pueblo v. Carmona, 70 D.P.R. 312, 317 (1949)—predios de 200, 400 y 1,000 metros cuadrados comparados con una cabida de 1.90 cuerdas que tenían las parcelas expropiadas; Pueblo v. Sucn. Quiñones, 71 D.P.R. 261, 264 (1950)—solares de 300 metros cuadrados comparados con 2,947.79 metros cuadrados; Pueblo v. Colón, supra, págs. 581-583—877 metros cuadrados comparados con 12,402.05 metros cuadrados.


 El tribunal concedió también peso a las circunstancias peculiares imperantes en el mercado de terrenos de la ciudad de Ponce. Esa actua-ción es enteramente correcta. En cuanto a este aspecto, el tribunal con-cluyó que en Ponce la demanda por terrenos para urbanización había sido relativamente estable, que la ciudad tenía alrededor de 4,000 cuerdas de terreno llano para su expansión urbana y que esto “opera contra el valor de los terrenos disponibles írente a la demanda relativamente, estable.”


 Debe recordarse que la corporación vendedora se dedica a la manu-factura y venta de cemento en la ciudad de Ponce.


 Además de las diferencias en cabida que existen entre las parce-Hs expropiadas y las de Fullana, tomadas éstas individualmente, conviene Weordar que la Ponce Cement Corp. vendió a la Fullana Gorp. las dos ¡Hreelas — que suman unas 55 cuerdas — en la misma transacción. Es razo-IBble la inferencia, sugerida por los recurrentes, de que esa venta eom-IMiada afectó adversamente el precio de venta.


 El juez sentenciador hizo también una inspección ocular de la parcelas expropiadas.